IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


THE PENNSYLVANIA FEDERATION OF  :     No. 140 MAP 2014
DOG CLUBS, THE FEDERATED        :
HUMANE SOCIETIES OF             :     Appeal from the Order of Commonwealth
PENNSYLVANIA, AND THE HUMANE    :     Court at No. 421 MD 2012 dated
LEAGUE OF LANCASTER COUNTY,     :     November 19, 2014
                                :
               Appellants       :
                                :
                                :
          v.                    :
                                :
                                :
COMMONWEALTH OF PENNSYLVANIA, :
AND THE OFFICE OF THE BUDGET OF :
THE COMMONWEALTH OF             :
PENNSYLVANIA,                   :
                                :
               Appellees        :


                                  ORDER


PER CURIAM                                           DECIDED: May 26, 2015


    AND NOW, this 26th day of May 2015, the order of the Commonwealth Court is

AFFIRMED.